
	

114 HCON 63 IH: To express the sense of the Congress that any Executive order that infringes on the powers and duties of the Congress under article I, section 8 of the Constitution, or that would require the expenditure of Federal funds not specifically appropriated for the purpose of the Executive order, is advisory only and has no force or effect unless enacted as law.
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Ms. Jenkins of Kansas submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		To express the sense of the Congress that any Executive order that infringes on the powers and
			 duties of the Congress under article I, section 8 of the Constitution, or
			 that would require the expenditure of Federal funds not specifically
			 appropriated for the purpose of the Executive order, is advisory only and
			 has no force or effect unless enacted as law.
	
	
 Whereas some Executive orders have infringed on the prerogatives of the Congress and resulted in the expenditure of Federal funds not appropriated for the specific purposes of those Executive orders: Now, therefore, be it
		
	
 That it is the sense of the Congress that any Executive order issued by the President before, on, or after the date of the approval of this resolution that infringes on the powers and duties of the Congress under article I, section 8 of the Constitution, or that would require the expenditure of Federal funds not specifically appropriated for the purpose of the Executive order, is advisory only and has no force or effect unless enacted as law.
		
